DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 8/11/22.  Claims 2 and 13 are cancelled; claims 1, 3-11 are amended; claims 14-20 are added.  Claims 1, 3-12, 14-20 are pending.  

Election/Restrictions
2.	Newly submitted claims 14-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: method claims distinct from apparatus claims; apparatus (i.e. deck of cards) can be used in another and materially difference process. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. (US Pub. No. 2014/0327210). 
As an initial matter, examiner notes the claims are directed to apparatus claims. As such, limitations directed to rules and card characterizations (i.e. “seeker”, “relic”, “gamut”, etc.) of the card trading game are considered intended use / functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. The structure of claims 1-13 is limited to cards. 
In view of these determinations, examiner cites to Gerard et al. for its teaching of a set of trading game cards 12 (“players use between 50 to 200 game cards”) for players to accumulate and play against another player, wherein the cards include a variety of cards that can be used as player cards, seeker cards, relic cards (including gamut cards), hex cards and fate cards (paragraphs [0084]-[0110]; Fig.’s 1-21; See also [0126]-[0155]).  These cards are considered capable of performing the intended use of the claims, as the intended uses are abstract based game rules and abstract based card name characterizations. 
Regarding the claimed limitations directed to what the “seeker”, “relic”, “gamut” and “hex” cards “include[s]” (i.e. “ability level”, “attack level”, “shields”, “elements”, etc.), examiner takes alternative claim interpretations. First, these limitations are intended use, as they are not positively recited as imprinted or images of the card and can reasonably be construed as abstract type characteristics of the game’s use of the cards. As such, the structure of Gerard et al. is considered capable of performing the intended use. 
In the alternative, such limitations are treated as printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Unlike the fact situations in Miller and Gulack, the substrate (card) does not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. There is not a new and unobvious functional relationship therebetween. Instead, the printed matter is akin to the images on a playing card in In re Bryan, which failed to establish a new and unobvious functional relationship between the card images and the substrate – “Thus, the printed matter does not exploit, or interrelate with, the underlying structural elements and, therefore, is not "functionally related to the substrate." - Bryan. In sum, there is not a new and unobvious functional relationship between the printed indicia and the substrate it is imprinted thereon. As such, no patentable weight is given to the printed matter. 



Response to Arguments
5.	Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
	Applicant’s arguments to Patent Eligible Subject Matter are of no concern to the issue at hand (explained below), as not 35 USC 101 rejection is applied.
	Applicant’s arguments regarding “Patentable Weight” on pages 5-6 are not persuasive. The remarks fail to properly address the determinative legal question: is there a new and unobvious functional relationship between the printed matter and the substrate (i.e. card surface)? See In re Gulack and MPEP 2111.05. Applicant provides no criticality to the positional or unique arrangement of the printed matter with respect to the substrate. The printed matter does not perform any function with respect to the substrate. Rather, the printed matter is directed to conveying information pertaining to abstract game rules, not the substrate itself. Applicant can call this conveyance a functional relationship, but examiner respectfully disagrees. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Montecillo (US Pub. No. 2018/0028900)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711